Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 and 16-24  are pending and under examination.

Claim Interpretation
Claim 1 recites a microfluidic lab-on-a-chip for a DNA gene system, comprising:
a hydrophobic fluidic platform comprising a plurality of array elements, each array element independently operably connected to a voltage source and a controller for the voltage source;  a set of first inlets operably connected connecting a set of first wells to the fluidic platform, each first inlet well for one DNA symbol from a DNA symbol library; a set of second inlets operably connected connecting a set of second wells to the fluidic platform, each second inlet well for one DNA linker from a DNA linker library, with a number of second wells and second inlets less than a number of first wells and first inlets; the voltage source configured to move DNA symbols from the first inlets and to move DNA linkers from the second inlets and combine a DNA symbol with two DNA linkers on the fluidic platform to form an oligo; a mixing area operably connected to the fluidic platform to receive the oligos formed by DNA symbols and two DNA linkers; and  the PCR station comprising a well of PCR chemicals for synthesizing the DNA symbols and the DNA linkers.
Claim 16 recites a microfluidic lab-on-a-chip for a DNA gene system, comprising:
a hydrophobic fluidic platform comprising a plurality of array elements, each array element independently operably connected to a voltage source and a controller for the voltage source; a set of first inlets operably connecting a set of first wells to the fluidic platform, each first well containing therein one DNA symbol from a DNA symbol library; a set of second inlets operably connecting a set of second wells to the fluidic platform, each second well containing one DNA linker from a DNA linker library, with a number of second wells and second inlets less than a number of first wells and first inlets; the voltage source configured to move DNA symbols from the first inlets and to move DNA linkers from the second inlets and combine a DNA symbol with two DNA linkers on the fluidic platform to form an oligo; a mixing area operably connected to the fluidic platform to receive the oligos formed by DNA symbols and two DNA linkers; and a PCR station operably connected to the fluidic platform and to the plurality of first inlets and the plurality of second inlets, the PCR station comprising PCR chemicals for synthesizing the DNA symbols and the DNA linkers.
 Claim 17 recites a microfluidic lab-on-a-chip comprising: a hydrophobic fluidic platform operably connected to a voltage source and a controller for the voltage source; a plurality of first wells, each of the first wells fluidly connected to the fluidic platform and each first well containing one DNA symbol from a DNA symbol library; a plurality of second wells, each of the second wells fluidly connected to the fluidic platform and each second well containing one DNA linker from a DNA linker library, with a number of second wells less than a number of first wells; the voltage source configured to simultaneously move DNA symbols from the first wells and to move DNA linkers from the second wells and combine one DNA symbol with two DNA linkers on the fluidic platform forming an oligo; a mixing area fluidly connected to the fluidic platform to receive the oligos from the fluidic platform, the voltage source further configured to move the oligos to the mixing area; and a PCR station fluidly connected to the fluidic platform, the PCR station comprising at least one PCR chemical for synthesizing the DNA symbols and the DNA linkers, the voltage source further configured to move the DNA symbols from the PCR station to the set of first wells and to move the DNA linkers from the PCR station to the set of second wells.
 Therefore, claims 1, 16 and 17 recite product inventions, i.e. a microfluidic chip, and the limitations of claims 1, 16 and 17 that are underlined above recite functions associated with structural features of the claimed chip.
 These functions are considered intended uses of components of the claimed chip.
See MPEP 2114.II: MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 	Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, for the purposes of examination,  art is applied that meets the structural elements of the chip of claims 1, 16 and 17.
As noted above, the device of claim 1 recites a first set of inlets for DNA symbols and a second set of inlets for DNA linkers, but does not expressly require the presence of DNA symbols and/or DNA linkers. Therefore, for the purposes of examination, the device of claim 1 is interpreted to require two sets of wells and inlets, wherein the term “inlet” encompasses openings and channels that introduce sample and reagents to the device.
Regarding claims 6 and 7: 
The requirements of claims 6 and  7 are interpreted as intended uses of the claimed device.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, for the purposes of examination, prior art is applied that meets the structural requirements of the claimed  device that are capable of meeting these intended uses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Li et al. and Jones et al.
Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20110124049) in view of Jones et al. (US201101660044).
 Li et al. teach devices are known in the art comprising a hydrophobic surface (e.g. Entire Li ref and especially PDMS as in para 0046,pg 3; para 0067-0068, pg. 6);  a voltage source and controller (e.g. electrical module as in para 0053, pg. 4; voltage output board as in para 0136,pg. 12-13); multiple inlets that allow introduction of sample and reagents to device (e.g. Entire Li ref and especially para 0028,pg. 2; multiple tributary channels; branching channels as in para 0077,pg. 6;Fig. 5(c )) ; a mixing region (e.g. Entire Li ref and especially para 0028, pg. 2; para 0076, pg. 6; mixing chambers as in para 0140-0141,pg. 13; Fig. 4,5,13, 14) , a washing region (e.g. Entire Li ref and especially para 0027, pg. 2; para 0036, pg. 2-3; para 0049,pg. 3-4; para 0135-0136,pg. 12-13; para 0140, pg. 13; Fig. 4,5,13,14); and PCR stations(e.g. e.g. Entire Li ref and especially para 0006,pg. 1; para 0017,pg. 2; para 0036,pg. 2-3;para 0071,pg. 6;  Fig. 3,5,13).
Furthermore, Li et al. teach providing a reservoir filled with PCR reagents (e.g. PCR precursor mix as in para 0105-0107,pg. 9; PCR chamber with PCR mix as in para 0132, pg. 12; PCA chamber with PCR mix as in para 0140,pg. 13).
 Furthermore, Li et al. teach a system comprising multiple sets of chambers or chips in series, i.e. a plurality of arrays (e.g. para 0094-0095,pg. 8). 
The combined teachings of Li do not expressly teach a first set of wells and inlets and a second set of wells and inlets, wherein the number of second wells and inlets is less than the number of first wells and inlets, as required by claim 1.
 However, prior to the effective filing date of the claimed invention, Jones et al. teach devices for biomolecular analysis are known in the art, wherein the device comprises two sets of wells and inlets and the second set of wells and inlets is less than the first set of wells and inlets (e.g. Entire Jones reference and especially reservoir array 110a has more wells than reservoir array 110b ; reagent lines 213 as in para 0035-0040, pg. 3-4; Fig 1 and 2).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module comprising channels, mixing chambers and PCR chambers and reagents as taught by Li et al. to include multiple modules in series, i.e. a plurality of arrays,  as taught in other embodiments of Li et al. and to include two sets of wells and inlets, wherein the second set of wells and inlets is less than the first set of wells and inlets as taught by Jones et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
Therefore, the combined teachings of Li et al. and Jones et al.  render obvious claim 1.
Furthermore, as Li et al. teach structural components that facilitate  mechanisms for washing away undesired components(e.g. Entire Li ref and especially para 0027, pg. 2; para 0036, pg. 2-3; para 0049,pg. 3-4; para 0135-0136,pg. 12-13; para 0140, pg. 13; Fig. 4,5,13,14), the combined teachings of Li et al. and Jones et al.  render obvious claim 6.
Furthermore, as Li et al. teach PCR chambers that are capable of containing one primer (e.g. Entire Li ref and especially para 0006,pg. 1; para 0017,pg. 2; para 0036,pg. 2-3;para 0071,pg. 6;  Fig. 3,5,13), the combined teachings of Li et al. and Jones et al.  render obvious claim 7.
Li et al., Jones et al.  and Pollack et al.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. and Jones et al.  as applied to claims 1,6 and 7 above, and further in view of Pollack  et al. (US20080044893).
 The teachings of Li et al. and Jones et al. as applied in the previous rejection above are incorporated in this rejection.
	The combined teachings of Li et al.  and Jones et al. render obvious a device comprising a plurality of  arrays comprising a hydrophobic platform; channels, mixing chambers and PCR chambers and reagents, wherein the device comprises two sets of wells and inlets and the second set of wells and inlets is less than the first set of wells and inlets.
	However, Li et al.  and Jones et al. do not expressly teach claims 2-5.
Regarding claims 2-5:
Prior to the effective filing date of the claimed invention, Pollack et al. teach lab chips comprising multiple input components and processing wells. Pollack et al. teach their chips comprise a scalable architecture (e.g. Entire Pollack reference and especially para 0056,pg. 5; para 0134-0146, pg. 14-15).
Furthermore, Pollack et al. teach devices comprising a chip which may have different microwell array formats (e.g. Entire Pollack reference and especially para 0014, pg. 2; microliter well formats as in para 0134-0139, pg. 14; hydrophilic spots as in para 0160, pg. 17; claims 1-24). Furthermore, Pollack et al. teach providing well formats comprising upto 50,000 or more wells (e.g. para 0056,pg. 5). Furthermore, Pollack et al. teach their systems accommodate multiwell  formats, wherein the array format depends on the application (e.g. para 0141, Table 10, pg. 15; claims 3-10).  
Pollack et al. teach their systems comprise input components for distributing sample and reagents, wherein each input feeds into one or more wells(e.g. para 0014,pg. 2; para 0062,pg. 5; one loading reservoir to each screening well as in para 0110, pg. 11; para 0112,pg. 12; para 0250, pg. 26; para 0258, pg. 27; claims 1-24).
Furthermore, Pollack et al. teach an embodiment of their device, wherein the chip comprises multiple array modules, each module comprising input components to introduce sample for screening  (e.g. para 0102,pg. 10-11; Fig. 8). Furthermore, Pollack et al. teach different embodiment wherein the array of modules is adjusted according to user’s application ( e.g. para 0102,pg. 10-11; para 0108,pg. 11; para 0133,pg. 14; Fig. 8-10).
Furthermore, Pollack et al. teach chips are used for handing samples, such as cells, and reagents, wherein each sample or each reagent is distributed to each well (e.g. para 0141-0146, pg. 15). Furthermore, Pollack et al. teach reagents include beads (e.g. para 0190, pg. 19-20; para 0248, pg. 26; para 0284, pg. 29). 
Furthermore, Pollack et al. teach the footprint of the chip can be optimized according to user’s choice (e.g. para 0065, pg. 6; a large number of reactions to performed in a small footprint (e.g. greater than 10 per cm2 or greater than 100 per cm2 or greater 1,000 per cm2 or greater than 10,000 per cm2 as in para 0204,pg. 21).
Therefore, Pollack et al. teach that it was known in the art that the number of  wells; the number of input components, i.e. inlets; the number of array modules ( e.g. Fig. 8-10); and the dimensions of the processing chip can be optimized according to user’s choice.
Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Therefore, as the requirements of the number of  wells; the number of inlets; the number of array modules and the dimensions of the processing chip can be optimized, these requirements are not considered inventive.
Furthermore, as Li et al., Jones et al. and Pollack et al. all teach lab chips comprising components to introduce sample and reagents for further processing,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module comprising channels, mixing chambers and PCR chambers and reagents  comprising multiple modules in series as taught by Li et al.  and Jones et al. to include providing  the number of input components and chip dimensions that are optimized to accommodate the user’s application as taught by Pollack et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
Therefore, as Pollack et al. teach the number of input components is scalable,  the combined teachings of Li et al., Jones et al. and Pollack et al. render obvious claims 2 and 3.
Therefore, as Pollack et al. teach the footprint of the chip is scalable,  the combined teachings of Li et al., Jones et al. and Pollack et al. render obvious claims 4.
Therefore, as Pollack et al. teach the number of  wells and the number of array modules is scalable, the combined teachings of Li et al., Jones et al. and Pollack et al. render obvious claim 5.

Li et al. , Jones et al. and Bathe et al.
Claim(s) 16, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20110124049) in view of Jones et al. (US201101660044) and Bathe et al. (WO2018236889; filed 19 June 2018).
 Li et al. teach devices are known in the art comprising a hydrophobic surface (e.g. Entire Li ref and especially PDMS as in para 0046,pg 3; para 0067-0068, pg. 6);  a voltage source and controller (e.g. electrical module as in para 0053, pg. 4; voltage output board as in para 0136,pg. 12-13); multiple inlets that allow introduction of sample and reagents to device (e.g. Entire Li ref and especially para 0028,pg. 2; multiple tributary channels; branching channels as in para 0077,pg. 6;Fig. 5(c )) ; a mixing region (e.g. Entire Li ref and especially para 0028, pg. 2; para 0076, pg. 6; mixing chambers as in para 0140-0141,pg. 13; Fig. 4,5,13, 14) , a washing region (e.g. Entire Li ref and especially para 0027, pg. 2; para 0036, pg. 2-3; para 0049,pg. 3-4; para 0135-0136,pg. 12-13; para 0140, pg. 13; Fig. 4,5,13,14); and PCR stations(e.g. e.g. Entire Li ref and especially para 0006,pg. 1; para 0017,pg. 2; para 0036,pg. 2-3;para 0071,pg. 6;  Fig. 3,5,13).
Furthermore, Li et al. teach providing a reservoir filled with PCR reagents, including primers(e.g. PCR precursor mix includes for example, dNTPs, polymerase, buffer and PCR primers  as in para 0105-0107,pg. 9; PCR chamber  with PCR mix as in para 0132, pg. 12; PCA chamber with PCR mix as in para 0140,pg. 13).
 Furthermore, Li et al. teach a system comprising multiple sets of chambers or chips in series, i.e. a plurality of arrays (e.g. para 0094-0095,pg. 8). 
The combined teachings of Li do not expressly teach a first set of wells and inlets and a second set of wells and inlets, wherein the number of second wells and inlets is less than the number of first wells and inlets, as required by claims 16 and 17.
 However, prior to the effective filing date of the claimed invention, Jones et al. teach microfluidic devices for biomolecular analysis are known in the art, wherein the device comprises two sets of wells and inlets and the second set of wells and inlets is less than the first set of wells and inlets (e.g. Entire Jones reference and especially reservoir array 110a has more wells than reservoir array 110b ; reagent lines 213 as in para 0035-0040, pg. 3-4; Fig 1 and 2).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module comprising channels, mixing chambers and PCR chambers and reagents as taught by Li et al. to include multiple modules in series, i.e. a plurality of arrays,  as taught in other embodiments of Li et al. and to include two sets of wells and inlets, wherein the second set of wells and inlets is less than the first set of wells and inlets as taught by Jones et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
Therefore, the combined teachings of Li et al. and Jones et al.  render obvious a device comprising a plurality of  arrays comprising a hydrophobic platform; channels, mixing chambers and PCR chambers and reagents, wherein the device comprises two sets of wells and inlets and the second set of wells and inlets is less than the first set of wells and inlets.
Furthermore, Li et al. teach providing a reservoir filled with PCR reagents (e.g. para 0105-0107,pg. 9; PCR chamber as in para 0132, pg. 12; PCA chamber as in para 0140,pg. 13).
 Regarding the requirement of providing first wells containing a DNA symbol and providing second wells containing a DNA linker as required by claims 16 and 17:
 Like Li and Jones, Bathe et al. teach fluidic devices for biomolecular analysis. Specifically, Bathe et al. teach microfluidic chips are known in the art comprising two sets of reagent reservoirs, each set comprising a plurality of reagent reservoirs , wherein individual reservoirs are assigned to single nucleotides (e.g. Entire Bathe reference and especially lines 14-27, pg. 31; Fig. 1 and 2) as well as individual oligonucleotides, i.e. initiator sequences; barcodes, sequence identifiers (e.g. Entire Bathe reference and especially lines 4-10, pg. 22; A typical synthesis will have 10 μl reservoir containing, for example, 8 μM concentration of each monomer building block in a different reservoir and a reservoir containing 100 μl of buffer, and other 10 μl reservoirs containing 1 μM initiator sequences, and other 10 μl reservoirs containing 10 μM template-free polymerase, such as TdT as lines 27-31, pg. 36; lines 4-9, pg. 46;  sequence of microfluidic device-mediated splitting, movement and combination of droplets enables assembly of a nucleic acid from fluid reservoirs containing an enzyme catalyst, component building blocks (e.g., nucleotides), and a component initiation sequence (e.g., oligonucleotide), respectively as in  lines 25-31, pg. 46- lines 1-6, pg. 47; automated synthesis of biopolymers as in lines 5-31, pg. 81- lines 1-16, pg. 82; Compositions for microfluidic device-mediated Biopolymer Synthesis as in line 19,pg. 85- line 9, pg. 86; barcodes and sequence identifiers as in lines 15, pg. 93- line 23, pg. 97). 
 Furthermore, Bathe et al. teach structural components that facilitate mechanisms to wash, purify and isolate biopolymers are known in the art(e.g. Entire Bathe reference and especially lines 9-31, pg. 29-lines 1-6, pg. 30; lines 1-16, pg. 51; Exemplary Method for EWOD-based Synthesis of Nucleic Acid in Solution section as in lines 3, pg. 60-line 6, pg. 62;  Table 1, pg. 61-62; purification and isolation as in lines 22-31, pg. 74- lines 1-2, pg. 75).
	Therefore, as Li , Jones and Bathe all teach microfluidic chips comprising wells, channels and reagents for nucleic acid analysis,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module as taught by Li et al. and Jones et al. comprising channels, mixing chambers and PCR chambers and reagents and two sets of wells and inlets, wherein the second set of wells and inlets is less than the first set of wells and inlets and to include a plurality of reagent reservoirs that individually contain nucleic acid building blocks, i.e. DNA symbols, and a plurality of reagent reservoirs that individually contain oligonucleotide reagents such as initiator sequences and/or  barcodes/sequence identifiers , i.e. DNA linkers, as taught by Bathe et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
 Therefore, the combined teachings of Li et al., Jones et al. and Bathe et al. render obvious claims 16 and 17.
Furthermore, as Li et al. and Bathe et al. both teach structural components that facilitate mechanisms for washing away undesired components(e.g. Entire Li ref and especially para 0027, pg. 2; para 0036, pg. 2-3; para 0049,pg. 3-4; para 0135-0136,pg. 12-13; para 0140, pg. 13; Fig. 4,5,13,14; Entire Bathe reference and especially lines 9-31, pg. 29-lines 1-6, pg. 30; lines 1-16, pg. 51; Exemplary Method for EWOD-based Synthesis of Nucleic Acid in Solution section as in lines 3, pg. 60-line 6, pg. 62;  Table 1, pg. 61-62; purification and isolation as in lines 22-31, pg. 74- lines 1-2, pg. 75), the combined teachings of Li et al., Jones et al. and Bathe et al. render obvious claim 23.
Furthermore, as at least Li et al. teach providing a reservoir filled with PCR reagents, including primers(e.g. PCR precursor mix includes for example, dNTPs, polymerase, buffer and PCR primers  as in para 0105-0107,pg. 9; PCR chamber with PCR mix as in para 0132, pg. 12; PCA chamber PCR mix as in para 0140,pg. 13), the combined teachings of Li et al., Jones et al. and Bathe et al. render obvious claim 24.




Li et al., Jones et al., Bathe et al. and Pollack et al.
Claim(s) 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Jones et al. and Bathe et al. as applied to claims 16, 17, 23 and 24 above, and further in view of Pollack  et al. (US20080044893).
 The combined teachings of Li et al., Jones et al. and Bathe et al. as applied in the previous rejection above are incorporated in this rejection.
	The combined teachings of Li et al., Jones et al. and Bathe et al. render obvious a device comprising a plurality of  arrays comprising a hydrophobic platform; channels, mixing chambers and PCR chambers and reagents, wherein the device comprises two sets of wells and inlets and the second set of wells and inlets is less than the first set of wells and inlets; wherein the device also comprises DNA symbols , DNA linkers and PCR reagents such as primers.
Regarding claims 18-22:
Prior to the effective filing date of the claimed invention, Pollack et al. teach lab chips comprising multiple input components and processing wells. Pollack et al. teach their chips comprise a scalable architecture (e.g. Entire Pollack reference and especially para 0056,pg. 5; para 0134-0146, pg. 14-15).
Furthermore, Pollack et al. teach devices comprising a chip which may have different microwell array formats (e.g. Entire Pollack reference and especially para 0014, pg. 2; microliter well formats as in para 0134-0139, pg. 14; hydrophilic spots as in para 0160, pg. 17; claims 1-24). Furthermore, Pollack et al. teach providing well formats comprising upto 50,000 or more wells (e.g. para 0056,pg. 5). Furthermore, Pollack et al. teach their systems accommodate multiwell  formats, wherein the array format depends on the application (e.g. para 0141, Table 10, pg. 15; claims 3-10).  
Pollack et al. teach their systems comprise input components for distributing sample and reagents, wherein each input feeds into one or more wells(e.g. para 0014,pg. 2; para 0062,pg. 5; one loading reservoir to each screening well as in para 0110, pg. 11; para 0112,pg. 12; para 0250, pg. 26; para 0258, pg. 27; claims 1-24).
Furthermore, Pollack et al. teach an embodiment of their device, wherein the chip comprises multiple array modules, each module comprising input components to introduce sample for screening  (e.g. para 0102,pg. 10-11; Fig. 8). Furthermore, Pollack et al. teach different embodiment wherein the array of modules is adjusted according to user’s application ( e.g. para 0102,pg. 10-11; para 0108,pg. 11; para 0133,pg. 14; Fig. 8-10).
Furthermore, Pollack et al. teach chips are used for handing samples, such as cells, and reagents, wherein each sample or each reagent is distributed to each well (e.g. para 0141-0146, pg. 15). Furthermore, Pollack et al. teach reagents include beads (e.g. para 0190, pg. 19-20; para 0248, pg. 26; para 0284, pg. 29). 
Furthermore, Pollack et al. teach the footprint of the chip can be optimized according to user’s choice (e.g. para 0065, pg. 6; a large number of reactions to performed in a small footprint (e.g. greater than 10 per cm2 or greater than 100 per cm2 or greater 1,000 per cm2 or greater than 10,000 per cm2 as in para 0204,pg. 21).
Therefore, Pollack et al. teach that it was known in the art that the number of wells; the number of input components, i.e. inlets; the number of array modules ( e.g. Fig. 8-10); and the dimensions of the processing chip can be optimized according to user’s choice.
Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Therefore, as the requirements of the number of wells; the number of inlets; the number of array modules and the dimensions of the processing chip can be optimized, these requirements are not considered inventive.
Furthermore, as Li et al., Jones et al., Bathe et al. and Pollack et al. all teach lab chips comprising wells and components to introduce sample and reagents for further processing,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the chip module comprising reagent reservoirs, channels, mixing chambers, PCR chambers and reagents, also comprising multiple modules in series as taught by Li et al., Jones et al. and Bathe et al. to include providing  the number of wells; input components and chip dimensions that are optimized to accommodate the user’s application as taught by Pollack et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a  microfluidic chip for a DNA gene system.
Therefore, as Jones et al. teach microfluidic chips are known in the art, wherein the device comprises two sets of wells and inlets and the second set of wells and inlets is less than the first set of wells and inlets (e.g. Entire Jones reference and especially para 0035-0040, pg. 3-4; Fig 1 and 2) and Pollack et al. teach the number of input components , such as wells, is scalable,  the combined teachings of Li et al., Jones et al., Bathe et al. and Pollack et al. render obvious claims 18-22.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive. 
As discussed in the current rejections, the teachings of Jones et al. and Bathe et al. are applied to  the amended claims to show that lab chips are known in the art  comprising two sets of wells and inlets, wherein the second set of wells and inlets is less than the first set of wells and inlets and comprising a plurality of reagent reservoirs that individually contain nucleic acid building blocks, i.e. DNA symbols, and a plurality of reagent reservoirs that individually contain oligonucleotide reagents such as initiator sequences and/or  barcodes/sequence identifiers , i.e. DNA linkers.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1675